774 N.W.2d 897 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Elmonte JONES, Defendant-Appellant.
Docket No. 139011. COA No. 291541.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the May 28, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*898 MARILYN J. KELLY, C.J., not participating because she served on the Court of Appeals panel that affirmed the defendant's conviction on direct appeal.